Citation Nr: 0832451	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-03 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963 and from June 1963 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Thereafter, the veteran's claims files were 
transferred to the RO in Pittsburg, Pennsylvania.

This case returns to the Board following a remand to the RO 
in July 2006


FINDINGS OF FACT

1.  A December 1991 rating decision denied the veteran's 
claim of entitlement to service connection for a right chest 
contusion, also claimed as pulled muscle around the heart 
with damage and heart attack, on the basis that a contusion 
to the chest sustained in service was acute and transitory 
with no discernible residuals and there was no evidence of 
heart attack in service.  The veteran did not initiate a 
timely appeal of this adverse determination.

2.  The evidence received since the December 1991 rating 
decision, with respect to the denial of service connection 
for a heart condition, is either cumulative or redundant.  It 
does not bear directly and substantially upon the specific 
matter of whether the veteran's current heart condition first 
manifested in service or within any presumptive period; and 
when considered with all of the evidence of record, it has no 
significant effect upon the facts previously considered.


CONCLUSION OF LAW

1.  The December 1991 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
right chest contusion, is a final decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim of entitlement to 
service connection for a heart condition.  His claim was 
received in August 2000; because his request was initiated 
prior to August 29, 2001, the amended version of 38 C.F.R. § 
3.156(a) is not for application in this case.  Compare 38 
C.F.R. § 3.156(a) (2005) with 38 C.F.R. § 3.156(a) (2001).

A December 1991 rating decision denied entitlement to service 
connection for a right chest contusion, also claimed as 
pulled muscle around the heart with damage and heart attack, 
on the basis that a contusion to the chest sustained in 
service was acute and transitory with no discernible 
residuals and there was no evidence of heart attack in 
service.  The veteran did not initiate a timely appeal of 
this adverse determination.

The evidence of record at the time of the December 1991 
rating decision included service medical records, as well as 
private and VA treatment records, an April 1982 VA 
compensation examination report and several written 
statements from the veteran. 

In August 2000, the veteran submitted his current attempt to 
reopen his claim of entitlement to service connection for a 
heart condition.

With respect to a claim which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Evidence received since the December 1991 rating decision 
includes private treatment records from Belfast City 
Hospital, Jeanette District Memorial Hospital, and 
Northampton General Hospital, as well as written statements 
from the veteran.  

Assuming the credibility of the evidence submitted since the 
December 1991 rating decision, the Board notes that the 
treatment records do not specify the etiology of the 
veteran's heart condition.  Although they document continuing 
heart treatment, they do not indicate that the veteran 
manifested a chronic cardiovascular disability to a 
compensable degree during service or within one year of 
discharge.  Therefore, the Board finds this evidence to be 
cumulative or redundant of evidence already of record and it 
is neither new nor material.  38 C.F.R. § 3.156(a).  

Likewise, the Board acknowledges the veteran's written 
statements expressing his belief that he currently has a 
heart condition due to injuries sustained in service.  He is 
not competent to offer opinions as to a medical diagnosis or 
medical causation concerning his current disabilities because 
he does not have the necessary training and/or expertise to 
give an opinion on the matter of whether he presently has a 
heart condition which had its onset in service or is the 
result of his service or any incident therein.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The current contentions mirrors those 
advanced when the veteran's claim was previously denied.  
Merely reiterating the same allegations does not constitute 
new evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 
(1992).  His lay assertions, even if new, still would not be 
material.  See Pollard v. Brown, 6 Vet. App. 11, 12 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly 
holding that if lay assertions of medical causation will not 
suffice initially to establish a plausible basis for the 
claim, then it necessarily follows that such assertions 
cannot serve as the predicate to reopen a claim).

For the above reasons, the Board determines that the evidence 
received into the record since the December 1991 rating 
decision is not "new and material" as contemplated by 38 
C.F.R. § 3.156(a), as in effect prior to August 29, 2001, and 
provides no basis to reopen the previously denied claims of 
entitlement to service connection for residuals of a heart 
condition.  Accordingly, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
July 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Indeed, in April 2008 written argument, 
the veteran's representative acknowledged that VA had 
provided the veteran VCAA notice consistent with Kent.  As 
such, the Board finds that adequate notice has been provided, 
as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  A specific VA 
medical opinion or examination is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion or examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he [nor his 
representative] has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim / claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a heart condition, the 
appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


